           Case 1:20-mc-00357-RA Document 6 Filed 11/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                           | CIVIL ACTION NO. 1:20-MC-00357
IN RE: DMCA SECTION 512(H)                 |
SUBPOENA TO TUNECORE, INC.                 |
                                           |
__________________________________________|

                               ORDER GRANTING SUBPOENA

        This matter comes before the Court upon the ex parte application of movant Mayimba

Music, Inc., on behalf of Jiggiri Records, Inc. and Malito Music, Inc. (together, the

“Corporations”), along with the Declaration of Edward J. Heppt, Esq. and supporting documents

for the signing of a Subpoena directing TuneCore, Inc. to produce documents and information

relating to the identity of entities or persons believed to be infringing on the copyright of the

Corporations.

        Having considered the Declaration and all documents submitted in support of the instant

application, the Court finds good reason to issue an order directing the clerk to issue said subpoena

and it is therefore:

        ORDERED that the clerk of this Court shall issue the Subpoena to TuneCore, Inc. as sought

by the movant.



Dated: November 4, 2020
                                                                  Honorable Ronnie Abrams
                                                                  United States District Judge
